Name: Commission Regulation (EC) No 1997/97 of 14 October 1997 amending Regulation (EC) No 1854/96 establishing a list of reference methods to be applied for the analysis and quality evaluation of milk and milk products under the common market organization
 Type: Regulation
 Subject Matter: European Union law;  health;  consumption;  agricultural policy;  processed agricultural produce
 Date Published: nan

 15. 10 . 97 | EN I Official Journal of the European Communities L 282/ 13 COMMISSION REGULATION (EC) No 1997/97 of 14 October 1997 amending Regulation (EC) No 1854/96 establishing a list of reference methods to be applied for the analysis and quality evaluation of milk and milk products under the common market organization references to certain regulations and products were omitted and should now be added; and the details of certain reference methods should be clarified; whereas in view of the number and nature of the corrections and additions it is preferable for reasons of clarity and of legal certainty to replace the entire annex; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EC) No 1 587/96 (2), and in particular Articles 6 (6), 7 (5), 8 (4), 9 (3), 10 (3), 11 (3), 12 (3), 13 (3), 16 ( 1 ) and (4), and 17 ( 14) thereof, Whereas Article 2 ( 1 ) of Commission Regulation (EC) No 2721 /95 of 24 November 1995 on the establishment of rules for the application of reference and routine methods for the analysis and quality evaluation of milk and milk products under the common market organization (3) specifies that before 1 April each year a list of reference methods applicable for the analyses mentioned in Article 1 of that Regulation has to be established; whereas a first list was adopted by Commission Regulation (EC) No 1 854/96 (4); whereas that list was updated with effect from 1 April 1997 by Commission Regulation (EC) No 658/97 0 which replaced the annex to Regulation (EC) No 1854/96; whereas it has come to light that this annex contains certain errors which should be corrected; whereas HAS ADOPTED THIS REGULATION: Article 1 The annex to Regulation (EC) No 1854/96 is replaced by the Annex to the present regulation . Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 October 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ L 206, 16 . 8 . 1996, p . 21 . f) OJ L 283, 25. 11 . 1995, p . 7 . (&lt;) OJ L 246, 27. 9 . 1996 , p . 5 . n OI L 100 , 17 . 4. 1997, p . 14 . A N N E X L IS T O F R E FE R E N C E M E T H O D S PU R SU A N T T O R E G U L A T IO N EC ) N o 27 21 /9 5 In de x: M in .= m in im um ,M ax .= m ax im um ,A nn ex = A nn ex to qu ot ed Re gu lat io n, Sn F = so lid s no t fat ,F FA = fre e fa tty ac id s, PV = pe ro xi de va lu e, A = ap pe ar an ce , F = fla vo ur , C = co ns ist en cy ,T BC = to tal ba cte ria l co un t, Th er m = th er m op hi lic ba cte ria l co un t, M S = M em be r St ate , ID F = In te rn at io na l Da iry Fe de ra tio n, IS O = In te rn at io na l St an da rd s Or ga ni za tio n, IU PA C = In ter na tio na l Un io n of Pu re an d Ap pl ied Ch em ist ry , AD PI = Am er ica n Da iry Pr od uc ts In sti tu te , SC M = sw ee ten ed co nd en se d m ilk ,E M C = ev ap or ate d m ilk or cr ea m ,M SN F = m ilk so lid s no n fat ,W C = wh ey ch ee se . P a rt A L 282/ 14 | EN 1 Official Journal of the European Communities 15 . 10 . 97 C om m is si on Re gu la tio n P ro d u ct P ar am et er L im it R ef er en ce m et h o d R em ar ks Re gu lat io n (E C) N o 45 4/ 95 : U n sa lt ed B u tt er M il k- F at 82 % M in ID F S ta nd ar d 80 :1 97 7 Pu bl ic St or ag e W at er S .n .F . Fa t ac id ity (M ax ) P. V. (M ax ) 16 % M ax 2 % M ax 1, 2 m m ol /1 00 g fa t 0,3 m eq ui v. ox yg en /1 00 0 g fa t ID F S ta nd ar d 80 :1 97 7 ID F S ta nd ar d 80 :1 97 7 ID F S ta nd ar d 6B :1 98 9 ID F St an da rd 74 A :1 99 1 (E ng lis h V er sio n) N o te 1 C ol if or m no t de te ct ab le in 1 g Re gu la tio n (E C) N o 10 80 /9 6 (O J L 14 2, 15 . 6. 19 96 , p. 13 ) N o te 3 no n m il k fa t no td et ec ta bl e by tri gl yc er id e an al y ­ si s A n n ex II I S te ro l tr ac er s n o t de te ct ab le Re gu la tio n (E C) N o 86 /9 4 (O J L 17 , 20 . 1. 19 94 , p. 7) O th er tr ac er s n o t de te ct ab le M et ho ds ap pr ov ed by co m pe te nt au th or ity N o te 2 I Se ns or y Ch ar ac te ris tic s At lea st 4 ou t of 5 po in ts fo r A ,F , C A n n ex IV I W at er di sp er sio n A t le as t 4 po in ts ID F S ta nd ar d 11 2A :1 98 9 Re gu lat io n (E C) N o 45 4/ 95 : U ns al te d B u tt er M il k- F at 82 % M in ID F S ta nd ar d 80 :1 97 7 N o te 6 Pr iv at e St or ag e I W at er 16 % M ax ID F S ta nd ar d 80 :1 97 7 Re gu lat io n (E C) N o 45 4/ 95 : S al te d B ut te r M il k- F at 80 % M in ID F S ta nd ar d 80 :1 97 7 N o te 6 Pr iv at e St or ag e I W at er S al t 16 % M ax 2 % M ax ID F S ta nd ar d 80 :1 97 7 ID F S ta nd ar d 12 B :1 98 8 R em ar ks C om m is si on Re gu la tio n Re gu lat io n (E EC ) No 57 0/ 88 N o te 2 Re gu lat ion (E EC ) No 57 0/ 88 N o te 2 P ro d u ct P ar am et er L im it R ef er en ce m et ho d N on -s al te d bu tt er M il k- F at 82 % M in ID F S ta nd ar d 80 :1 97 7 l i W at er 16 % M ax ID F S ta nd ar d 80 :1 97 7 l l T ra ce rs S te ro ls Re gu la tio n (E C) N o 86 /9 4 V an il li n M et ho ds ap pr ov ed by co m pe te nt au th or ity C ar ot en ic A ci d Et hy l Es te r Re gu la tio n (E C) N o 10 82 /9 6 (O J L 14 2, 15 . 6. 19 96 , p. 26 ) \ \ Tr ig ly ce rid es of en an th ic ac id IU P A C 2. 30 1 su b 5 S al te d b u tt er M il k- F at 80 % M in ID F S ta nd ar d 80 :1 97 7 l l W at er 16 % M ax ID F S ta nd ar d 80 :1 97 7 l i S al t 2 % M ax ID F S ta nd ar d 12 B :1 98 8 l l T ra ce rs I S te ro ls \ Re gu la tio n (E C) N o 86 /9 4 V an il li n M et ho ds ap pr ov ed by th e co m ­ pe te nt au th or ity \ C ar ot en ic A ci d Et hy l Es te r Re gu la tio n (E C) N o 10 82 /9 6 Tr ig ly ce rid es of en an th ic ac id IU P A C 2 30 1 su b 5 C on ce nt ra te d bu tt er M il k- F at 99 ,8 % M in ID F S ta nd ar d 24 :1 96 4 M oi st ur e &amp; M SN F 0, 2 % M ax ID F St an da rd 23 A :1 98 8 (m oi stu re ) ID F St an da rd 24 :1 96 4 (M SN F) Fa t ac id ity 0, 35 % (o le ic ) M ax ID F S ta nd ar d 6B :1 98 9 P. V. (M ax ) 0,5 m eq ui v. ox yg en /1 00 0 g fat ID F St an da rd 74 A: 19 91 (E ng lis h V er sio n) F la vo ur F re sh \ S m el l ab se nc e of ex tr an eo us od ou rs \ O th er A bs en ce of ne ut ra lis in g ag en ts , an tio xi da nt s an d pr es er va tiv es I T ra ce rs l S te ro ls Re gu la tio n (E EC ) N o 39 42 /9 2 (O J L 39 9, 31 . 12 . 19 92 , p. 29 ) V an il li n M et ho ds ap pr ov ed by co m pe te nt au th or ity Ca ro te ni c A ci d Et hy l Es te r Re gu la tio n (E C) N o 10 82 /9 6 Tr ig ly ce rid es of en an th ic ac id IU P A C 2 30 1 su b 5 15. 10 . 97 | EN 1 Official Journal of the European Communities L 282/ 15 Re gu lat ion (E EC ) No 57 0/ 88 N o te 1 N o te 2 R em ar k s C o m m is si o n Re gu la tio n Re gu lat io n (E EC ) No 57 0/ 88 N o te 2 N o te 2 N o te 2 N o te 2 N o te 2 Re gu lat io n (E EC ) No 42 9/ 90 P ro d u ct P ar am et er L im it R ef er en ce m et h o d C re am F at T ra ce rs S te ro ls V an il li n C ar ot en ic A ci d Et hy l Es te r Tr ig ly ce rid es of en an th ic ac id 35 %  49 % ID F S ta nd ar d 16 C :1 98 7 M et ho ds ap pr ov ed by co m pe te nt au th or ity M et ho ds ap pr ov ed by co m pe te nt au th or ity M et ho ds ap pr ov ed by co m pe te nt au th or ity IU P A C 2 30 1 su b 5 C on ce nt ra te d bu tt er M il k- F at 96 % M in M et ho ds ap pr ov ed by co m pe te nt au th or ity S. n. f. 2 % M ax M et ho ds ap pr ov ed by co m pe te nt au th or ity T ra ce rs sti gm as ter ol (9 5 % ) 15 g/ 10 0 kg Bu tte r co nc en tra te Re gu la tio n (E EC ) N o 39 42 /9 2 (O J L 39 9, 31 . 12 . 19 92 , p. 29 ) sti gm as ter ol (8 5 % ) 17 g/ 10 0 kg Bu tte r co nc en tra te Re gu la tio n (E EC ) N o 39 42 /9 2 tri gl yc er id es of en an th ic ac id 1,1 kg /1 00 kg Bu tte r co nc en tra te IU P A C 2 30 1 su b 5 et hy l es te r of bu ty ric ac id an d sti g ­ m as te ro l se e A nn ex po in t 1 (c ) Re gu la tio n (E EC )N o 39 42 /9 2 (st ig ­ m as te ro l) an d m et ho d ap pr ov ed vy co m pe te nt au th or ity (b ut yr ic ac id ) le ci th in (E 32 2) 0, 5 % M ax M et ho ds ap pr ov ed by co m pe te nt au th or ity N aC l 0, 75 % M ax ID F S ta nd ar d 12 B :1 98 8 Fa t ac id ity 0, 35 % (o le ic ) M ax ID F S ta nd ar d 6B :1 98 9 P. V. (M ax ) 0,5 m eq ui v. ox yg en /1 00 0 g fa t ID F St an da rd 74 A: 19 91 (E ng lis h ve rs io n) F la vo ur fr es h S m el l ab se nc e of ex tr an eo us od ou rs O th er ab se nc e of ne ut ra lis in g ag en ts ,a nt i ­ ox id an ts an d pr es er va tiv es N on -s al te d bu tt er M il k fa t 8 2 % M in ID F S ta nd ar d 80 :1 97 7 W at er 16 % M ax ID F S ta nd ar d 80 :1 97 7 S al te d b u tt er M il k fa t 80 % M in ID F S ta nd ar d 80 :1 97 7 W at er 16 % M ax ID F S ta nd ar d 80 :1 97 7 S al t 2 % M ax ID F S ta nd ar d 12 B :1 98 8 L 282/ 16 I EN J Official Journal of the European Communities 15 . 10 . 97 N o te 2 N o te 2 N o te 1 Re gu lat ion (E EC ) No 21 91 /8 1 Re gu lat ion (E EC ) No 21 91 /8 1 C om m is si on Re gu la tio n P ro d u ct P ar am et er L im it R ef er en ce m et ho d R em ar ks Re gu lat ion (E EC ) No 29 90 /8 2 N on -s al te d bu tt er M il k fa t W at er 82 % M in 16 % M ax ID F S ta nd ar d 80 :1 97 7 ID F S ta nd ar d 80 :1 97 7 Re gu lat io n (E EC ) N o 29 90 /8 2 S al te d bu tt er M il k fa t W at er S al t 8 0 % M in 16 % M ax 2 % M ax ID F S ta nd ar d 80 :1 97 7 ID F S ta nd ar d 80 :1 97 7 ID F S ta nd ar d 12 B :1 98 8 Re gu lat io n (E C) No 10 81 /9 6 C he es e m ad e fr om ew es ' an d/ or go ats 'm ilk C ow s' m il k &lt; 1 % Re gu la tio n (E EC ) N o 10 81 /9 6 (O J L 14 2, 15 . 6. 19 96 , p. 15 ) Re gu lat io n (E EC ) N o 29 21 /9 0 A nn ex I  A ci d C as ei n W at er F at Fr ee ac id ity 12 ,0 0 % M ax 1, 75 % M ax 0, 30 % (la ct ic ) M ax ID F S ta nd ar d 78 C :1 99 0 ID F 12 7A :1 98 8 ID F S ta nd ar d 91 :1 97 9 Re gu lat ion (E EC ) No 29 21 /9 0 A nn ex I  R en ne t C as ei n W at er F at A sh 12 ,0 0 % M ax 1, 00 % M ax 7, 50 % M in ID F S ta nd ar d 78 Q 19 90 ID F 12 7A :1 98 8 ID F S ta nd ar d 90 :1 97 9 Re gu lat ion (E EC ) No 29 21 /9 0 A nn ex I  C as ei na te W at er M il k P ro te in F at &amp; A sh 6, 00 % M ax 88 ,0 0 % M in 6, 00 % M ax ID F S ta nd ar d 78 C :1 99 0 ID F S ta nd ar d 92 :1 97 9 ID F 12 7A :1 98 8 ID F S ta nd ar d 89 :1 97 9 or ID F S ta nd ar d 90 :1 97 9 Re gu lat io n (E EC ) No 29 21 /9 0 A nn ex II  A ci d C as ei n W at er F at Fr ee ac id ity 10 ,0 0 % M ax 1, 50 % M ax 0,2 0 % (la ct ic ) M ax ID F S ta nd ar d 78 C :1 99 0 ID F 12 7A :1 98 8 ID F S ta nd ar d 91 :1 97 9 T. B. C. (M ax ) 30 00 0/ 1 g ID F S ta nd ar d 10 0B :1 99 1 N ot e 3 C ol if or m s ab se nc e/ 0,1 g Re gu la tio n (E C) N o 10 80 /9 6 N ot e 3 Th er m . (M ax ) 5 00 0/ 1 g ID F S ta nd ar d 10 0B :1 99 1 N ot es 3, 4 Re gu lat io n (E EC ) N o 29 21 /9 0 A nn ex II  R en ne t C as ei n W at er F at A sh 8, 00 % M ax 1, 00 % M ax 7, 50 % M in ID F S ta nd ar d 78 C :1 99 0 ID F 12 7A :1 98 8 ID F S ta nd ar d 90 :1 97 9 T. B. C. (M ax ) 30 00 0/ 1 g ID F S ta nd ar d 10 0B :1 99 1 N ot e 3 C ol if or m s ab se nc e/ 0,1 g Re gu la tio n (E C) N o 10 80 /9 6 N ot e 3 Th er m . (M ax ) 5 00 0/ 1 g ID F S ta nd ar d 10 0B :1 99 1 N ot es 3, 4 15 . 10 . 97 | EN | Official Journal of the European Communities L 282/ 17 C om m is si o n Re gu la tio n P ro d u ct P ar am et er L im it R ef er en ce m et ho d R em ar ks Re gu lat io n (E EC ) No 29 21 /9 0 A nn ex II  C as ei na te W at er 6, 00 % M ax ID F S ta nd ar d 78 C :1 99 0 M il k P ro te in 88 ,0 0 % M in ID F S ta nd ar d 92 :1 97 9 F at &amp; A sh 6, 00 % M ax ID F 12 7A :1 98 8 ID F 89 :1 97 9 or ID F 90 :1 97 9 T. B. C. (M ax ) 30 00 0/ 1 g ID F S ta nd ar d 10 0B :1 99 1 N o te 3 C ol if or m s ab se nc e/ 0,1 g Re gu lat io n (E C) N o 10 80 /9 6 N o te 3 Th er m s (M ax ) 5 00 0/ 1 g ID F S ta nd ar d 10 0B :1 99 1 N ot e 3, 4 Re gu lat ion (E EC ) No 29 21 /9 0 A nn ex II I  C as ei na te W at er 6, 00 % M ax ID F S ta nd ar d 78 Q 19 90 M ilk P ro te in 85 ,0 0 % M in ID F S ta nd ar d 92 :1 97 9 F at 1, 50 % M ax ID F 12 7A :1 98 8 L ac to se 1, 00 % M ax ID F S ta nd ar d 10 6: 19 82 A sh 6, 50 % M ax ID F 89 :1 97 9 or ID F 90 :1 97 9 T. B. C. (M ax ) 30 00 0/ 1 g ID F S ta nd ar d 10 0B :1 99 1 N o te 3 C ol if or m s ab se nc e/ 0,1 g Re gu lat io n (E C) N o 10 80 /9 6 N o te 3 Th er m . (M ax ) 5 00 0/ 1 g ID F S ta nd ar d 10 0B :1 99 1 N ot e 3, 4 Re gu lat ion (E EC ) No 17 25 /7 9 Co m po un d fe ed in gs tu ffs W at er (ac id bu tte rm ilk po wd er ) 5 % M ax A nn ex V I &amp; SM P (a ni m al gr ad e) W at er (S M P) 5 % M ax ID F S ta nd ar d 26 A :1 99 3 Fa t (S M P) 11 % M ax ID F S ta nd ar d 9C :1 98 7 \ R en ne t W he y (S M P) A bs en ce A nn ex IV St ar ch (S M P) A bs en ce A nn ex V W at er (M ix tu re ) 5 % M ax in no n fa t dr y m at te r ID F St an da rd 26 A :1 99 3 Fa tty m at er ia l (M ix tu re )  D ire ct iv e 84 /4 /E EC (O J L 15 , 18 . N o te 7 \ 1. 19 84 , p. 28 ) Re nn et W he y (M ix tu re ) A bs en ce A nn ex IV SM P co nt en t (F in al Pr od uc t) 50 % M in im um A nn ex II I Fa tty m at te r (F in al Pr od uc t) 2, 5 % or 5 % m in im um D ir ec tiv e 84 /4 /E E C N o te 7 St ar ch (F in al Pr od uc t) 2 % M in A nn ex V N o te 8 Co pp er (F in al Pr od uc t) 25 pp m D ire ct iv e 78 /6 33 /E EC (O J L 20 6, N o te 9 \ 29 . 7. 19 78 , p. 43 ) l L 282/ 18 | EN | Official Journal of the European Communities 15. 10 . 97 P ar am et er L im it R ef er en ce m et ho d R em ar k s C o m m is si on Re gu la tio n P ro d u ct SM P sp ra y Re gu lat io n (E C) No 32 2/ 96 1, 0 % M ax 31 .4 % (in no n- fa t dr y m at te r) 3, 5 % M ax 19 .5 m is M ax 15 0 m g/ 10 0 g M ax ne ga tiv e 0, 5 m l M ax at 24 °C di sk B M in (1 5,0 m g) ID F S ta nd ar d 9C :1 98 7 ID F S ta nd ar d 20 B :1 99 3 ID F S ta nd ar d 26 A :1 99 3 ID F S ta nd ar d 86 :1 98 1 ID F S ta nd ar d 69 B :1 98 7 IS O S ta nd ar d 33 56 :1 97 5 ID F 12 9A :1 98 8 A D P I. 19 90 F at P ro te in W at er A ci di ty (N /1 0 N aO H ) L ac ta te s Ph os ph at as e So lu bi lit y S co rc he d P ar ti cl es T .B .C . C ol if or m B ut te rm il k W he y  R en ne t W he y  A ci d A nt im ic ro bi al ag en ts F at 40 00 0/ 1 g N o te 3 N o te 3 ID F S ta nd ar d 10 0B :1 99 1 Re gu la tio n (E C) N o 10 80 /9 6 A nn ex V I A nn ex V ne ga tiv e/ 0,1 g ne ga tiv e ne ga tiv e ne ga tiv e N o te 2 M et ho d ap pr ov ed by co m pe te nt au ­ th or ity A nn ex V II ID F S ta nd ar d 22 B :1 98 7 ID F S ta nd ar d 21 B :1 98 7 ID F 10 8B :1 99 1 Re gu lat io n (E EC ) N o 11 05 /6 8 S ki m m ed m il k 1,0 % M ax 8, 75 % M in N o te 5 S ol id s no n fa t T ot al so li ds Fr ee zi ng Po in t 15. 10 . 97 | EN | Official Journal of the European Communities L 282/ 19 Re gu lat io n (E EC ) No 11 05 /6 8 B ut te rm il k F at So lid s no n fa t T ot al so li ds 1,0 % M ax 8, 00 % M in ID F S ta nd ar d 22 B :1 98 7 ID F S ta nd ar d 21 B :1 98 7 N o te 5 P a rt B Th e ref ere nc e me tho ds lis ted un de rP art B are ap pli cab le to ana lys es of pro du cts cov ere d by an y of the reg ula tio ns ind ica ted in the firs tc olu mn C N co dc P ar am et er L im it R ef er en ce m et ho d R em ar k Co m m iss io n Re gu la tio n P ro d u ct 04 01 Fa t (&lt; 6 % ) Fa t (&gt; 6 % ) ID F S ta nd ar d 1D :1 99 6 ID F S ta nd ar d 16 C :1 98 7 Re gu la tio n Re gu la tio n Re gu la tio n Re gu la tio n Re gu la tio n Re gu la tio n Re gu la tio n (E C) N o 11 50 /9 0 (E C) N o 58 4/ 92 (E EC ) N o 15 88 /9 4 (E C) N o 14 66 /9 5 (E C) N o 16 00 /9 5 (E EC ) N o 17 13 /9 5 (E C) N o 45 5/ 97 Th e lim its ar e th os e sp ec i ­ fie d in th e de sc rip tio n to th e C N -c od e fo r th e pa r ­ tic ul ar pr od uc t or wh er e ap pl ica bl e th os e sp ec ifi ed in Pa rt 9 of th e Ex po rt R ef un d N om en cl at ur e in Re gu la tio n (E EC ) N o 38 46 /8 7 M ilk an d cr ea m , no t co nc en ­ tra te d no r co nt ai ni ng ad de d su ga ro ro th er sw ee te ni ng m at ­ te r M ilk an d cr ea m , co nc en tra te d or co nt ai ni ng ad de d su ga r or ot he r sw ee te ni ng m at te r 0 4 0 2 Fa t (li qu id fo rm ) ID F S ta nd ar d 13 C :1 98 7 Fa t (so lid fo rm ) Su cr os e (n or m al co nt en t) Su cr os e (lo w co nt en t) ID F S ta nd ar d 9C :1 99 3 ID F S ta nd ar d 35 A :1 99 2 M et ho d ap pr ov ed by co m pe te nt N ot e 2 au th or ity ID F S ta nd ar d 15 B :1 99 1 ID F S ta nd ar d 21 B :1 98 7 To ta l so lid s (S CM ) To ta l so lid s (E M C) F at 04 03 L 282/20 | EN | Official Journal of the European Communities 15 . 10 . 97 Su cr os e (n or m al co nt en t) Su cr os e (lo w co nt en t) B ut te rm ilk , fe rm en te d or ac id if ie d m ilk an d cr ea m ,c on ­ ce nt ra te d or un co nc en tr at ed co nt ai ni ng ad de d su ga r or ot he r sw ee te ni ng m at te r W he y, co nc en tra te d co nt ai n ­ in g ad de d su ga r or ot he r sw ee te ni ng m at te r; pr od uc ts co ns ist in g of na tu ra lm ilk co n ­ st it u en ts ID F 1D :1 99 6, ID F 9C :1 98 7 ID F 16 C :1 98 7, ID F 22 B :1 98 7 ID F S ta nd ar d 35 A :1 99 2 M eth od ap pr ov ed by co m pe te nt N ot e 2 au th or ity ID F 9C :1 98 7, ID F 16 C :1 98 7 ID F 22 B :1 98 7 ID F S ta nd ar d 20 B :1 99 3 ID F S ta nd ar d 35 A :1 99 2 M eth od ap pr ov ed by co m pe te nt N ot e 2 au th or ity 0 4 0 4 F at P ro te in Su cr os e (n or m al co nt en t) Su cr os e (lo w co nt en t) B ut te r an d ot he r fa ts de riv ed fro m m ilk ;d ai ry sp re ad s 0 4 0 5 B ut te r ID F S ta nd ar d 80 :1 97 7 ID F S ta nd ar d 80 :1 97 7 ID F S ta nd ar d 80 :1 97 7 ID F S ta nd ar d 12 B :1 98 8 ID F S ta nd ar d 24 :1 96 4 ID F S ta nd ar d 23 A :1 98 8 B ut te ro il Fa t (if fat &lt; 85 % ) W at er So lid s no n fa t N aC l Fa t (fa t &gt; 99 % ) W at er (if fat &gt; 99 % ) F at D ry m at te r Dr y m at te r (R ico tta ) N aC l L ac to se 04 06 C he es e an d cu rd ID F S ta nd ar d 5B :1 98 6 ID F S ta nd ar d 4A :1 98 2 ID F S ta nd ar d 58 :1 97 0 ID F S ta nd ar d 88 A :1 98 8 ID F S ta nd ar d 79 B :1 99 1 N o te s to L is t o f E ur op ea n U n io n R e fe re n c e M et h o d s S ta nd ar d 6B :1 98 9 (p ro tec tio n fro m lig ht ) N o te 1: M il k fa t is ol at io n as de sc ri be d in ID F N o te 2 : N o re fe re n ce m et ho d ha s b ee n es ta bl is he d 15 . 10 . 97 |~EN~ N ot e 3: Sa m pl e pr ep ar at io n to be ca rri ed ou t ac co rd in g to ID F S ta nd ar d 12 2C :1 99 6 or ac co rd in g to ID F S ta nd ar d 73 A :1 98 5 of th e gr ow th m ed iu m to be tak en N o te 4 : In cu ba tio n fo r 48 ho ur s at a te m pe ra tu re of 55 °C , pr ec au tio ns ag ain st dr yi ng -o ut % fa t N ot e 5: % So lid s no n fa t = % T ot al so li ds  N o te 6 : Th e bu tte r m us t co rre sp on d to th e na tio na l qu ali ty cla ss of the M em be r Sta te of pr od uc tio n re fe rre d to in A nn ex II of C om m is si on Re gu la tio n (E C ) N o 45 4/ 95 No te 7: Co m m iss io n Di rec tiv e 84 /4 /E EC (O J L 15 , 18 . 1. 19 84 ,p .2 8) No te 8: Co mr nis ion Re gu lat ion (EC )N o 17 58 /94 (O J L 18 3, 19 .7 .1 99 4, p. 14 ) No te 9: Co mm iss ion Di rec tiv e 78 /6 33 /E EC (O J L 20 6, 29 .7 .1 97 8, p. 43 ) Official Journal of the European Communities L 282/21